CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of City National Rochdale Funds and to the use of our report dated March 1, 2013 on the financial statements and financial highlights of Rochdale Intermediate Fixed Income Portfolio, a series of beneficial interest of Rochdale Investment Trust.Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders, which is incorporated by reference into this Registration Statement. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania November 8, 2013
